 



Exhibit 10.1
WHITING PETROLEUM CORPORATION
2003 EQUITY INCENTIVE PLAN
(as amended through February 23, 2007)
Section 1. Purpose
          The purpose of the Whiting Petroleum Corporation 2003 Equity Incentive
Plan (the “Plan”) is to promote the best interests of Whiting Petroleum
Corporation (together with any successor thereto, the “Company”) and its
stockholders by providing key employees and non-employee directors of the
Company and its Affiliates (as defined below) with an opportunity to acquire a
proprietary interest in the Company. It is intended that the Plan will promote
continuity of management and increased incentive and personal interest in the
welfare of the Company by those key employees who are primarily responsible for
shaping and carrying out the long-range plans of the Company and securing the
Company’s continued growth and financial success. In addition, by encouraging
stock ownership by directors who are not employees of the Company or its
Affiliates, the Company seeks to attract and retain on its Board of Directors
persons of exceptional competence and to provide a further incentive to serve as
a director of the Company.
Section 2. Definitions
          As used in the Plan, the following terms shall have the respective
meanings set forth below:
          (a) “Affiliate” shall mean any entity that, directly or through one or
more intermediaries, is controlled by, controls, or is under common control
with, the Company.
          (b) “Award” shall mean any Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit, Performance Share or Performance Unit
granted under the Plan.
          (c) “Award Agreement” shall mean any written agreement, contract, or
other instrument or document evidencing any Award granted under the Plan.
          (d) “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time. Any reference to a specific provision of the Code shall also
be deemed a reference to any successor provision thereto.
          (e) “Commission” shall mean the United States Securities and Exchange
Commission or any successor agency.
          (f) “Committee” shall mean a committee of the Board of Directors of
the Company or a subcommittee thereof designated by such Board to administer the
Plan and comprised solely of not less than two directors, each of whom will be a
“non-employee director” within the meaning of Rule 16b-3 and, to the extent
deemed appropriate by the Committee, each of whom will be an “outside director”
within the meaning of Section 162(m)(4)(C) of the Code; provided that the mere
fact that the Committee shall fail to qualify under the foregoing requirements
shall not invalidate any Award made by the Committee that is otherwise validly
made under the Plan, unless the Committee is aware at the time of the Award’s
grant of the Committee’s failure to so qualify.

 



--------------------------------------------------------------------------------



 



          (g) “Dividend Equivalent” shall mean a right, granted to a
Participating Key Employee or a Non-Employee Director under the Plan, to receive
cash equal to the cash dividends paid with respect to a specified number of
Shares. Dividend Equivalents shall not be deemed to be Awards under the Plan.
          (h) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
          (i) “Excluded Items” shall mean any items which the Committee
determines shall be excluded in fixing Performance Goals, including, without
limitation, any gains or losses from discontinued operations, any extraordinary
gains or losses and the effects of accounting changes.
          (j) “Fair Market Value” shall mean, with respect to any property
(including, without limitation, any Shares or other securities), the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee.
          (k) “Incentive Stock Option” shall mean an option granted under
Section 6(a) of the Plan that is intended to meet the requirements of
Section 422 of the Code.
          (l) “Key Employee” shall mean any officer or other key employee of the
Company or of any Affiliate who is responsible for or contributes to the
management, growth or profitability of the business of the Company or any
Affiliate as determined by the Committee.
          (m) “Non-Employee Director” shall mean a director of the Company or
any Affiliate who is not an employee of the Company or any Affiliate.
          (n) “Non-Qualified Stock Option” shall mean an option granted under
Section 6(a) of the Plan that is not intended to be an Incentive Stock Option.
          (o) “Option” shall mean an Incentive Stock Option or a Non-Qualified
Stock Option.
          (p) “Participating Key Employee” shall mean a Key Employee designated
to be granted an Award under the Plan.
          (q) “Performance Goals” shall mean each of, or a combination of one or
more of, the following (in all cases after excluding the impact of applicable
Excluded Items):

  (i)   Return on equity;     (ii)   Return on investment;     (iii)   Return on
net assets;     (iv)   Return on revenues;     (v)   Operating income;     (vi)
  Performance value added (as defined by the Committee at the time of
selection);     (vii)   Pre-tax profits;     (viii)   Net income;

 



--------------------------------------------------------------------------------



 



    (ix)   Net earnings per Share;     (x)   Working capital as a percent of net
revenues;     (xi)   Net cash provided by operating activities;     (xii)  
Market price per Share;     (xiii)   Total stockholder return;     (xiv)   Cash
flow or cash flow per share;     (xv)   Reserve value or reserve value per
share;     (xvi)   Net asset value or net asset value per share;     (xvii)  
Production volumes;     (xviii)   Reserve addition; and     (xix)   Finding and
development costs.

measured in each case for the Performance Period (aa) for the Company on a
consolidated basis, (bb) for any one or more Affiliates or divisions of the
Company, where appropriate, and/or (cc) for any other business unit or units of
the Company or any Affiliate, where appropriate, as defined by the Committee at
the time of selection; provided that it shall only be appropriate to measure net
earnings per Share and market price per Share on a consolidated basis.
          (r) “Performance Period” shall mean, in relation to Performance Shares
or Performance Units, any period for which a Performance Goal or Goals have been
established; provided, however, that such period shall not be less than one
year.
          (s) “Performance Share” shall mean any right granted under Section
6(e) of the Plan that will be paid out in cash, as a Share (which, in specified
circumstances, may be a Share of Restricted Stock) or as a Restricted Stock
Unit, which right is contingent on the achievement of one or more Performance
Goals during a specified Performance Period.
          (t) “Performance Unit” shall mean any right granted under Section 6(e)
of the Plan to receive a designated dollar value amount in cash, Shares (which,
in specified circumstances, may be a designated dollar value amount of Shares of
Restricted Stock) or Restricted Stock Units, which right is contingent on the
achievement of one or more Performance Goals during a specified Performance
Period.
          (u) “Person” shall mean any individual, corporation, partnership,
association, joint-stock company, trust, unincorporated organization, or
government or political subdivision thereof.
          (v) “Released Securities” shall mean Shares of Restricted Stock with
respect to which all applicable restrictions have expired, lapsed, or been
waived.
          (w) “Restricted Securities” shall mean Awards of Restricted Stock or
other Awards under which issued and outstanding Shares are held subject to
certain restrictions.

 



--------------------------------------------------------------------------------



 



          (x) “Restricted Stock” shall mean any Share granted under Section 6(c)
of the Plan or, in specified circumstances, a Share paid in connection with
another Award, with such Share subject to risk of forfeiture and restrictions on
transfer or other restrictions that will lapse upon the achievement of one or
more goals relating to completion of service by the Key Employee or Non-Employee
Director or the achievement of performance or other objectives, as determined by
the Committee.
          (y) “Restricted Stock Unit” shall mean any right to receive Shares in
the future granted under Section 6(d) of the Plan or paid in connection with
another Award, with such right subject to risk of forfeiture and restrictions on
transfer or other restrictions that will lapse upon the achievement of one or
more goals relating to completion of service by the Key Employee or Non-Employee
Director or the achievement of performance or other objectives, as determined by
the Committee.
          (z) “Rule 16b-3” shall mean Rule 16b-3 as promulgated by the
Commission under the Exchange Act, or any successor rule or regulation thereto.
          (aa) “Shares” shall mean shares of common stock of the Company, $.001
par value, and such other securities or property as may become subject to Awards
pursuant to an adjustment made under Section 4(b) of the Plan.
          (bb) “Stock Appreciation Right” shall mean any right granted under
Section 6(b) of the Plan.
Section 3. Administration
          The Plan shall be administered by the Committee; provided, however,
that if at any time the Committee shall not be in existence, the functions of
the Committee as specified in the Plan shall be exercised by a committee
consisting of those members of the Board of Directors of the Company who qualify
as “non-employee directors” under Rule 16b-3 and as “outside directors” under
Section 162(m)(4)(C) of the Code. To the extent permitted by applicable law, the
Committee may delegate to one or more executive officers of the Company any or
all of the authority and responsibility of the Committee with respect to the
Plan, other than with respect to Persons who are subject to Section 16 of the
Exchange Act. To the extent the Committee has so delegated to one or more
executive officers the authority and responsibility of the Committee, all
references to the Committee herein shall include such officer or officers.
          Subject to the terms of the Plan and without limitation by reason of
enumeration, the Committee shall have full discretionary power and authority to:
(i) designate Participating Key Employees and select Non-Employee Directors to
be participants under the Plan; (ii) determine the type or types of Awards to be
granted to each Participating Key Employee and Non-Employee Director under the
Plan; (iii) determine the number of Shares to be covered by (or with respect to
which payments, rights, or other matters are to be calculated in connection
with) Awards granted to Participating Key Employees or Non-Employee Directors;
(iv) determine the terms and conditions of any Award granted to a Participating
Key Employee or Non-Employee Director (provided, however, that the exercise
price of any Option shall not be less than 100% of the Fair Market Value of a
Share on the date of grant of such Option); (v) determine whether, to what
extent, and under what circumstances Awards granted to Participating Key
Employees or Non-Employee Directors may be settled or exercised in cash, Shares,
other securities, other Awards, or other property, and the method or methods by
which Awards may be settled, exercised, cancelled, forfeited, or suspended;
(vi) determine whether, to what extent, and under what circumstances cash,
Shares, other Awards, and other amounts payable with respect to an Award granted
to Participating Key Employees of Non-Employee Directors under the Plan shall be
deferred either automatically or at the election of the holder thereof or of the
Committee; (vii) interpret and administer the Plan and any instrument or
agreement relating to, or Award made under, the Plan (including, without
limitation, any Award Agreement); (viii) establish,

 



--------------------------------------------------------------------------------



 



amend, suspend, or waive such rules and regulations and appoint such agents as
it shall deem appropriate for the proper administration of the Plan; and
(ix) make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan. Unless
otherwise expressly provided in the Plan, all designations, determinations,
interpretations, and other decisions under or with respect to the Plan or any
Award shall be within the sole discretion of the Committee, may be made at any
time, and shall be final, conclusive, and binding upon all Persons, including
the Company, any Affiliate, any Participating Key Employee, any Non-Employee
Director, any holder or beneficiary of any Award, any stockholder, and any
employee of the Company or of any Affiliate.
Section 4. Shares Available for Award
          (a) Shares Available. Subject to adjustment as provided in 0:
               (i) Number of Shares Available. The number of Shares with respect
to which Awards may be granted under the Plan shall be 2,000,000 Shares. If,
after the effective date of the Plan, any Shares covered by an Award granted
under the Plan, or to which any Award relates, are forfeited or if an Award
otherwise terminates, expires or is cancelled prior to the delivery of all of
the Shares or of other consideration issuable or payable pursuant to such Award,
then the number of Shares counted against the number of Shares available under
the Plan in connection with the grant of such Award, to the extent of any such
forfeiture, termination, expiration or cancellation, shall again be available
for granting of additional Awards under the Plan.
               (ii) Limitations on Awards to Individual Participants. No
Participating Key Employee shall be granted, during any calendar year, Options
for more than 300,000 Shares, Stock Appreciation Rights with respect to more
than 300,000 Shares, more than 150,000 Shares of Restricted Stock, more than
150,000 Restricted Stock Units, more than 150,000 Performance Shares nor more
than 150,000 Performance Units under the Plan. In all cases, determinations
under this 0 shall be made in a manner that is consistent with the exemption for
performance-based compensation provided by Section 162(m) of the Code and any
regulations promulgated thereunder.
               (iii) Accounting for Awards. The number of Shares covered by an
Award under the Plan, or to which such Award relates, shall be counted on the
date of grant of such Award against the number of Shares available for granting
Awards under the Plan.
               (iv) Sources of Shares Deliverable Under Awards. Any Shares
delivered pursuant to an Award may consist, in whole or in part, of authorized
and unissued Shares or of treasury Shares.
          (b) Adjustments. In the event that the Committee shall determine that
any dividend or other distribution (whether in the form of cash, Shares, other
securities, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, issuance
of warrants or other rights to purchase Shares or other securities of the
Company, or other similar corporate transaction or event affects the Shares such
that an adjustment is determined by the Committee to be appropriate, then the
Committee may, in such manner as it may deem equitable, adjust any or all of
(i) the number and type of Shares subject to the Plan and which thereafter may
be made the subject of Awards under the Plan, (ii) the number and type of Shares
subject to the individual participant limits of Section 4(a)(ii), (iii) the
number and type of Shares subject to outstanding Awards, and (iv) the grant,
purchase, or exercise price with respect to any Award to reflect such
transaction or event; or, if deemed appropriate, make provision for a cash
payment to the holder of an outstanding Award in exchange for cancellation of
such Award or in lieu of any or all of the foregoing adjustments; provided,
however, in each case, that with respect to Awards of Incentive Stock Options no

 



--------------------------------------------------------------------------------



 



such adjustment shall be authorized to the extent that such authority would
cause the Plan to violate Section 422(b) of the Code; and provided further that
the number of Shares subject to any Award payable or denominated in Shares shall
always be a whole number.
Section 5. Eligibility
          The Committee may designate any Key Employee as a Participating Key
Employee. All Non-Employee Directors shall be eligible to receive, at the
discretion of the Committee, Awards of Non-Qualified Stock Options pursuant to
Section 6(a), Restricted Stock pursuant to Section 6(c) and Restricted Stock
Units pursuant to Section 6(d).
Section 6. Awards
          (a) Option Awards. The Committee may grant Options to Key Employees
and Non-Employee Directors with the terms and conditions as set forth below and
with such additional terms and conditions, in either case not inconsistent with
the provisions of the Plan, as the committee shall determine.
               (i) Type of Option. The Committee shall determine whether an
Option granted to a Participating Key Employee is to be an Incentive Stock
Option or Non-Qualified Stock Option; provided, however, that Incentive Stock
Options may be granted only to Key Employees of the Company, a parent
corporation (within the meaning of Code Section 424(e)) or a subsidiary
corporation (within the meaning of Code Section 424(f)). All Options granted to
Non-Employee Directors shall be Non-Qualified Stock Options.
               (ii) Exercise Price. The exercise price per Share of an Option
granted pursuant to this 0 shall be determined by the Committee; provided,
however, that such exercise price shall not be less than 100% of the Fair Market
Value of a Share on the date of grant of such Option.
               (iii) Option Term. The term of each Option shall be fixed by the
Committee; provided, however, that in no event shall the term of any Option
exceed a period of ten years from the date of its grant.
               (iv) Exercisability and Method of Exercise. An Option shall
become exercisable in such manner and within such period or periods and in such
installments or otherwise as shall be determined by the Committee; provided,
however, that no Option may vest and become exercisable within a period that is
less than one year from the date of grant of such Option (subject to
acceleration of vesting, to the extent permitted by the Committee, in the event
of the Participating Key Employee’s or Non-Employee Director’s death,
disability, retirement or involuntary termination or in the event of a change in
control of the Company (as defined by the Committee)). The Committee also shall
determine the method or methods by which, and the form or forms, including,
without limitation, cash, Shares, other securities, other Awards, or other
property, or any combination thereof, having a Fair Market Value on the exercise
date equal to the relevant exercise price, in which payment of the exercise
price with respect to any Option may be made or deemed to have been made.
               (v) Incentive Stock Options. The terms of any Incentive Stock
Option granted to a Key Employee under the Plan shall comply in all respects
with the provisions of Section 422 of the Code and any regulations promulgated
thereunder. Notwithstanding any provision in the Plan to the contrary, no
Incentive Stock Option may be granted hereunder after the tenth anniversary of
the adoption of the Plan by the Board of Directors.

 



--------------------------------------------------------------------------------



 



          (b) Stock Appreciation Rights. The Committee may grant Stock
Appreciation Rights to Key Employees. Non-Employee Directors are not eligible to
be granted Stock Appreciation Rights under the Plan. Subject to the terms of the
Plan and any applicable Award Agreement, a Stock Appreciation Right granted
under the Plan shall confer on the holder thereof a right to receive, upon
exercise thereof, the excess of (i) the Fair Market Value of one Share on the
date of exercise over (ii) the grant price of the Stock Appreciation Right as
specified by the Committee, which shall not be less than 100% of the Fair Market
Value of one Share on the date of grant of the Stock Appreciation Right. Subject
to the terms of the Plan, the grant price, term, methods of exercise, methods of
settlement (including whether the Participating Key Employee will be paid in
cash, Shares, other securities, other Awards, or other property, or any
combination thereof), and any other terms and conditions of any Stock
Appreciation Right shall be determined by the Committee. The Committee may
impose such conditions or restrictions on the exercise of any Stock Appreciation
Right as it may deem appropriate.
          (c) Restricted Stock Awards.
               (i) Issuance. The Committee may grant Awards of Restricted Stock
to Key Employees and Non-Employee Directors.
               (ii) Restrictions. Shares of Restricted Stock granted to
Participating Key Employees and Non-Employee Directors shall be subject to such
restrictions as the Committee may impose (including, without limitation, any
limitation on the right to vote a Share of Restricted Stock or the right to
receive any dividend or other right or property), which restrictions may lapse
separately or in combination at such time or times, in such installments or
otherwise, as the Committee may deem appropriate.
               (iii) Registration. Any Restricted Stock granted under the Plan
to a Participating Key Employee or Non-Employee Director may be evidenced in
such manner as the Committee may deem appropriate, including, without
limitation, book-entry registration or issuance of a stock certificate or
certificates. In the event any stock certificate is issued in respect of Shares
of Restricted Stock granted under the Plan to a Participating Key Employee or
Non-Employee Director, such certificate shall be registered in the name of the
Participating Key Employee or Non-Employee Director and shall bear an
appropriate legend (as determined by the Committee) referring to the terms,
conditions, and restrictions applicable to such Restricted Stock.
               (iv) Payment of Restricted Stock. At the end of the applicable
restriction period relating to Restricted Stock granted to a Participating Key
Employee or Non-Employee Director, one or more stock certificates for the
appropriate number of Shares, free of restrictions imposed under the Plan, shall
be delivered to the Participating Key Employee or Non-Employee Director, or, if
the Participating Key Employee or Non-Employee Director received stock
certificates representing the Restricted Stock at the time of grant, the legends
placed on such certificates shall be removed.
               (v) Forfeiture. Except as otherwise determined by the Committee,
upon termination of employment of a Participating Key Employee or service as a
director of a Non-Employee Director (as determined under criteria established by
the Committee) for any reason during the applicable restriction period, all
Shares of Restricted Stock still subject to restriction shall be forfeited by
the Participating Key Employee or Non-Employee Director; provided, however, that
the Committee may, when it finds that a waiver would be in the best interests of
the Company, waive in whole or in part any or all remaining restrictions with
respect to Shares of Restricted Stock held by a Participating Key Employee or
Non-Employee Director.

 



--------------------------------------------------------------------------------



 



          (d) Restricted Stock Units.
               (i) Issuance. The Committee may grant Awards of Restricted Stock
Units to Key Employees or Non-Employee Directors.
               (ii) Restrictions. Restricted Stock Units granted to
Participating Key Employees or Non-Employee Directors shall be subject to such
restrictions as the Committee may impose, which restrictions may lapse
separately or in combination at such time or times, in such installments or
otherwise, as the Committee may deem appropriate.
               (iii) Payment of Shares. At the end of the applicable restriction
period relating to Restricted Stock Units granted to a Participating Key
Employee or Non-Employee Director, one or more stock certificates for the number
of Shares equal to the corresponding number of Restricted Stock Units, free of
restrictions imposed under the Plan, shall be delivered to the Participating Key
Employee or Non-Employee Director.
               (iv) Forfeiture. Except as otherwise determined by the Committee,
upon termination of employment of a Participating Key Employee or service as a
director of a Non-Employee Director (as determined under criteria established by
the Committee) for any reason during the applicable restriction period, all
unvested Restricted Stock Units shall be forfeited by the Participating Key
Employee or Non-Employee Director; provided, however, that the Committee may,
when it finds that a waiver would be in the best interests of the Company, waive
in whole or in part any or all remaining restrictions with respect to Restricted
Stock Units held by a Participating Key Employee or Non-Employee Director.
          (e) Performance Shares and Performance Units.
               (i) Issuance. The Committee may grant Awards of Performance
Shares and/or Performance Units to Key Employees. Non-Employee Directors are not
eligible to be granted Performance Shares or Performance Units under the Plan.
               (ii) Performance Goals and Other Terms. The Committee shall
determine the Performance Period, the Performance Goal or Goals (and the
performance level or levels related thereto) to be achieved during any
Performance Period, the proportion of payments, if any, to be made for
performance between the minimum and full performance levels for any Performance
Goal and, if applicable, the relative percentage weighting given to each of the
selected Performance Goals. The Committee shall also determine the restrictions
applicable to Shares of Restricted Stock or Restricted Stock Units received upon
payment of Performance Shares or Performance Units if Performance Shares or
Performance Units are paid in such manner, and any other terms, conditions and
rights relating to a grant of Performance Shares or Performance Units. The
Committee shall have sole discretion to choose among the selected Performance
Goals set forth in 0. Subject to stockholder approval to the extent required to
qualify the Award for the performance-based exemption provided by Section 162(m)
of the Code, the Committee shall have sole discretion to choose Performance
Goals in addition to those set forth in 0. Notwithstanding the foregoing, in the
event the Committee determines it is advisable to grant Performance Shares or
Performance Units which do not qualify for the performance-based exemption under
Section 162(m) of the Code, the Committee may make such grants without
satisfying the requirements thereof.
               (iii) No Voting Rights. Participating Key Employees shall have no
voting rights with respect to Performance Shares or Shares underlying
Performance Units held by them during the applicable Performance Period.

 



--------------------------------------------------------------------------------



 



               (iv) Payment. As soon as is reasonably practicable following the
end of the applicable Performance Period, and subject to the Committee
certifying in writing as to the satisfaction of the requisite Performance Goal
or Goals if such certification is required in order to qualify the Award for the
performance-based exemption provided by Section 162(m) of the Code, payment of
earned Performance Shares and/or Performance Units shall be made. The Committee,
in its sole discretion, may pay earned Performance Shares and Performance Units
in the form of cash, Shares (which may be Shares of Restricted Stock),
Restricted Stock Units or a combination of cash, Shares (which may be Shares of
Restricted Stock) and/or Restricted Stock Units, which have an aggregate Fair
Market Value equal to the value of the earned Performance Shares and Shares
underlying earned Performance Units at the close of the applicable Performance
Period. Any Shares of Restricted Stock payable in connection with Performance
Shares or Performance Units shall, pending the expiration, lapse, or waiver of
the applicable restrictions, be evidenced in the manner as set forth in 0
hereof.
          (f) General.
               (i) No Consideration for Awards. Awards shall be granted to
Participating Key Employees and Non-Employee Directors for no cash consideration
unless otherwise determined by the Committee.
               (ii) Award Agreements. Each Award granted under the Plan shall be
evidenced by an Award Agreement in such form (consistent with the terms of the
Plan) as shall have been approved by the Committee.
               (iii) Awards May Be Granted Separately or Together. Awards to
Participating Key Employees under the Plan may be granted either alone or in
addition to, in tandem with, or in substitution for any other Award or any award
granted under any other plan of the Company or any Affiliate. Awards granted in
addition to or in tandem with other Awards, or in addition to or in tandem with
awards granted under any other plan of the Company or any Affiliate, may be
granted either at the same time as or at a different time from the grant of such
other Awards or awards.
               (iv) Forms of Payment Under Awards. Subject to the terms of the
Plan and of any applicable Award Agreement, payments or transfers to be made by
the Company or an Affiliate upon the grant, exercise, or payment of an Award to
a Participating Key Employee or Non-Employee Director may be made in such form
or forms as the Committee shall determine, and may be made in a single payment
or transfer, in installments, or on a deferred basis, in each case in accordance
with rules and procedures established by the Committee. Such rules and
procedures may include, without limitation, provisions for the payment or
crediting of interest on installment or deferred payments.
               (v) Limits on Transfer of Awards. Except as otherwise provided by
the Committee, no Award (other than Released Securities), and no right under any
such Award, shall be assignable, alienable, saleable, or transferable by a
Participating Key Employee or Non-Employee Director otherwise than by will or by
the laws of descent and distribution (or, in the case of an Award of Restricted
Securities, to the Company); provided, however, that a Participating Key
Employee or Non-Employee Director at the discretion of the Committee may be
entitled, in the manner established by the Committee, to designate a beneficiary
or beneficiaries to exercise his or her rights, and to receive any property
distributable, with respect to any Award upon the death of the Participating Key
Employee or Non-Employee Director, as the case may be. Each Award, and each
right under any Award, shall be exercisable, during the lifetime of the
Participating Key Employee or Non-Employee Director, only by such individual or,
if permissible under applicable law, by such

 



--------------------------------------------------------------------------------



 



individual’s guardian or legal representative. Except as otherwise provided by
the Committee, no Award (other than Released Securities), and no right under any
such Award, may be pledged, alienated, attached, or otherwise encumbered, and
any purported pledge, alienation, attachment, or encumbrance thereof shall be
void and unenforceable against the Company or any Affiliate.
               (vi) Term of Awards. Except as otherwise provided in the Plan,
the term of each Award shall be for such period as may be determined by the
Committee.
               (vii) Share Certificates; Representation. In addition to the
restrictions imposed pursuant to 0 and 0 hereof, all certificates for Shares
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan or the rules, regulations, and other requirements
of the Commission, any stock exchange or other market upon which such Shares are
then listed or traded, and any applicable federal or state securities laws, and
the Committee may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions. The Committee may require
each Participating Key Employee, Non-Employee Director or other Person who
acquires Shares under the Plan by means of an Award originally made to a
Participating Key Employee or Non-Employee Director to represent to the Company
in writing that such Participating Key Employee, Non-Employee Director or other
Person is acquiring the Shares without a view to the distribution thereof.
          (g) Dividend Equivalents. In addition to Awards granted under the
Plan, the Committee may grant Dividend Equivalents to Participating Key
Employees and Non-Employee Directors, entitling the Participating Key Employees
and Non-Employee Directors to receive cash equal to cash dividends paid with
respect to a specified number of Shares. Dividend Equivalents may only be
granted in connection with an Award granted to the Participating Key Employee or
Non-Employee Director under the Plan. The Committee may provide that Dividend
Equivalents shall be paid or distributed when accrued or shall be deemed to have
been reinvested in such investment vehicles as determined by the Committee,
subject to such restrictions and risks of forfeiture as the Committee may
impose.
          (h) No Repricing of Options. Except adjustments made pursuant to 0 or
adjustments made with prior approval of the Company’s stockholders, the
Committee shall not have the authority to effect (i) the repricing of any
outstanding Options under the Plan or (ii) the modification of an Option or
entering into a transaction or series of transactions which modification or
transaction(s) would be deemed to constitute a repricing of an Option pursuant
to Financial Accounting Standards Board Interpretation No. 44, Accounting for
Certain Transactions Involving Stock Compensation, March 2000, as amended or
supplemented from time to time. The provisions of this 0 cannot be amended
unless the amendment is approved by the Company’s stockholders.
Section 7. Amendment and Termination of the Plan; Correction of Defects and
Omissions
          (a) Amendments to and Termination of the Plan. Except as otherwise
provided herein, the Board of Directors of the Company may at any time amend,
alter, suspend, discontinue, or terminate the Plan; provided, however, that
stockholder approval of any amendment of the Plan shall also be obtained (i) if
such amendment (A) increases the number of Shares with respect to which Awards
may be granted under the Plan (other than increases related to adjustments made
as provided in 0 hereof), (B) expands the class of persons eligible to
participate under the Plan or (C) otherwise increases in any material respect
the benefits payable under the Plan; or (ii) if otherwise required by (A) the
Code or any rules promulgated thereunder (in order to allow for Incentive Stock
Options to be granted under the Plan), or (B) the listing requirements of the
New York Stock Exchange or any principal securities exchange or market on which
the Shares are then traded (in order to maintain the listing of the Shares
thereon). Termination of the

 



--------------------------------------------------------------------------------



 



Plan shall not affect the rights of Participating Key Employees or Non-Employee
Directors with respect to Awards previously granted to them, and all unexpired
Awards shall continue in force and effect after termination of the Plan except
as they may lapse or be terminated by their own terms and conditions.
          (b) Correction of Defects, Omissions and Inconsistencies. The
Committee may correct any defect, supply any omission, or reconcile any
inconsistency in the Plan, any Award or any Award Agreement in the manner and to
the extent it shall deem desirable to carry the Plan into effect.
Section 8. General Provisions
          (a) No Rights to Awards. No Key Employee, Participating Key Employee,
Non-Employee Director or other Person shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Key Employees, Participating Key Employees, Non-Employee Directors or holders or
beneficiaries of Awards under the Plan. The terms and conditions of Awards need
not be the same with respect to each Participating Key Employee or Non-Employee
Director.
          (b) Withholding. No later than the date as of which tax withholding is
first required with respect to any Award under the Plan, the Participating Key
Employee shall pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, any federal, state, local or foreign taxes of
any kind required by law to be withheld with respect to such amount. Unless
otherwise determined by the Committee, withholding obligations arising with
respect to Awards to Participating Key Employees under the Plan may be settled
with Shares (other than Restricted Securities), including Shares that are part
of, or are received upon exercise of, the Award that gives rise to the
withholding requirement. The obligations of the Company under the Plan shall be
conditional on such payment or arrangements, and the Company and any Affiliate
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Participating Key Employee. The Committee
may establish such procedures as it deems appropriate for the settling of
withholding obligations with Shares, including, without limitation, the
establishment of such procedures as may be necessary to satisfy the requirements
of Rule 16b-3.
          (c) No Limit on Other Compensation Arrangements. Nothing contained in
the Plan shall prevent the Company or any Affiliate from adopting or continuing
in effect other or additional compensation arrangements, and such arrangements
may be either generally applicable or applicable only in specific cases.
          (d) Rights and Status of Recipients of Awards. The grant of an Award
shall not be construed as giving a Participating Key Employee the right to be
retained in the employ of the Company or any Affiliate. Further, the Company or
any Affiliate may at any time dismiss a Participating Key Employee from
employment, free from any liability, or any claim under the Plan, unless
otherwise expressly provided in the Plan or in any Award Agreement. The grant of
an Award to a Non-Employee Director pursuant to Section 6(a) of the Plan shall
confer no right on such Non-Employee Director to continue as a director of the
Company or any Affiliate. Except for rights accorded under the Plan and under
any applicable Award Agreement, Participating Key Employees and Non-Employee
Directors shall have no rights as holders of Shares as a result of the granting
of Awards hereunder.
          (e) No Compensation for Benefit Plans. No Award payable under this
Plan shall be deemed salary or compensation for the purpose of computing
benefits under any benefit plan or other arrangement of the Company or any
Affiliate for the benefit of its employees or directors unless the Company or
appropriate Affiliate shall determine otherwise.
          (f) Approval of Material Terms of Performance Goals. Notwithstanding
anything herein to the contrary, if so determined by the Board of Directors, the
Plan provisions specifying the material

 



--------------------------------------------------------------------------------



 



terms of the Plan’s performance goals (within the meaning of Code
Section 162(m)) shall be submitted to the stockholders of the Company for
re-approval no later than the first stockholder meeting that occurs in the fifth
year following the year in which stockholders previously approved such Plan
provisions.
          (g) Unfunded Status of the Plan. Unless otherwise determined by the
Committee, the Plan shall be unfunded and shall not create (or be construed to
create) a trust or a separate fund or funds. The Plan shall not establish any
fiduciary relationship between the Company and any Participating Key Employee,
Non-Employee Director or other Person. To the extent any Person holds any right
by virtue of a grant under the Plan, such right (unless otherwise determined by
the Committee) shall be no greater than the right of a general unsecured
creditor of the Company.
          (h) Governing Law. The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with the internal laws of the State of Delaware, without reference to
conflict of law principles thereof, and applicable federal law.
          (i) Severability. If any provision of the Plan or any Award Agreement
or any Award is or becomes or is deemed to be invalid, illegal, or unenforceable
in any jurisdiction, or as to any Person or Award, or would disqualify the Plan,
any Award Agreement or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the intent of the Plan,
any Award Agreement or the Award, such provision shall be stricken as to such
jurisdiction, Person, or Award, and the remainder of the Plan, any such Award
Agreement and any such Award shall remain in full force and effect.
          (j) No Fractional Shares. No fractional Shares or other securities
shall be issued or delivered pursuant to the Plan, any Award Agreement or any
Award, and the Committee shall determine (except as otherwise provided in the
Plan) whether cash, other securities, or other property shall be paid or
transferred in lieu of any fractional Shares or other securities, or whether
such fractional Shares or other securities or any rights thereto shall be
canceled, terminated, or otherwise eliminated.
          (k) Headings. Headings are given to the Sections and subsections of
the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.
Section 9. Effective Date of the Plan
          The Plan shall be effective on the day immediately following its
approval by the sole stockholder of the Company provided that such approval is
obtained within twelve months following the date of adoption of the Plan by the
Board of Directors of the Company.

 